Name: Council Regulation (EEC) No 1587/80 of 24 June 1980 fixing, for the 1980/81 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/6 Official Journal of the European Communities 26. 6 . 80 COUNCIL REGULATION (EEC) No 1587/80 of 24 June 1980 fixing, for the 1980/81 marketing year, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 1585/80 (2), and in particular the first subparagraph of Article 22 (2) thereof, Having regard to the proposal from the Commission , Whereas, in accordance with Article 22 (2) of Regula ­ tion No 136/66/EEC, the main intervention centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres should be fixed for the 1980/81 marketing year ; Whereas the locations of the principal markets in the main production areas should be adopted as main intervention centres ; whereas the locations which are most representative for the processing of these seeds and the locations outside production areas that are representative for internal trade and the export trade in these seeds should also be adopted as main inter ­ vention centres ; Whereas, in accordance with Article 2 of Regulation (EEC) No 1585/80, the derived intervention prices should be fixed at levels that will make for a smooth transition to the intervention price system applying from the 1982/83 marketing year ; Whereas the experience acquired in the 1979/80 marketing year indicates that the main intervention centres fixed for colza and rape seed and sunflower seed for that marketing year should be retained for the 1980/81 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the main interven ­ tion centres for colza and rape seed and sunflower seed and the derived intervention prices applicable in these centres shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 1 July 1980 for colza and rape seed and on 1 September 1980 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA ( ¢) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2 ) See page 2 of this Official Journal . 26. 6 . 80 Official Journal of the European Communities No L 160/7 ANNEX MAIN INTERVENTION CENTRES AND DERIVED INTERVENTION PRICES APPLI ­ CABLE IN THESE CENTRES A. For colza and rape seed Centres Intervention price in ECU for 100 kilograms of standard quality seed Antwerp Arhus Copenhagen Dusseldorf Hamburg Mannheim Regensburg Bordeaux Bourges Chalons-sur-Marne Chartres Chateauroux Dijon Dunkirk Gennevilliers La Pallice Le Pouzin Lyon Rouen Sete Strasbourg Dublin Genoa Rotterdam Hull Liverpool Tilbury 36-77 36-76 36-76 36-77 36-77 36-77 35-30 36-44 35-88 36-35 36-42 35-80 35-88 36-77 36-77 35-88 35-44 35-44 36-77 35-68 36-72 36-45 36-77 36-77 36-77 36-77 36-77 B. For sunflower seed Bordeaux Bourges Dijon La Pallice Le Pouzin Rouen Strasbourg Genoa Grosseto Sienna Perugia Macerata Campobasso Foggia 39-72 38-95 38-95 38-95 39-44 40-05 4005 40-05 40-05 40.05 40-05 40-05 39-79 39-69